 1
 2
                                                         JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   JUAN AGUILAR-CORTEZ,              ) Case No. CV 18-8154-ODW (SP)
                                       )
12                       Petitioner,   )
                                       )
13                 v.                  )           JUDGMENT
                                       )
14   WARDEN,                           )
                                       )
15                       Respondent.   )
                                       )
16
17        Pursuant to the Memorandum and Order Summarily Dismissing Petition For
18 Writ of Habeas Corpus,
19        IT IS HEREBY ADJUDGED that the Petition is denied and this action is
20 dismissed with prejudice.
21
22 Dated: _December 26, 2018
23                                      _______________________________
24                                      HONORABLE OTIS D. WRIGHT, II
                                        UNITED STATES DISTRICT JUDGE
25
26
27
28
